Citation Nr: 0031944	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for post-traumatic arthritis of the left ankle.

2. Entitlement to an initial evaluation greater than 10 
percent for post-operative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981 and from November 1990 to December 1991.  This 
matter comes on appeal from a May 1995 decision by the Waco, 
Texas, VA Regional Office. 

FINDINGS OF FACT

1. Residuals of an inservice left ankle injury include pain, 
requiring medication for relief, limitation of motion, 
altered gait, and severe degenerative changes at the talo-
navicular joint.

2. Post-operative residuals of a right knee injury include 
complaints of pain, requiring medication for relief, with 
weather change and climbing ladders, and clinically on 
extreme flexion.


CONCLUSIONS OF LAW

1.  An initial evaluation greater than 20 percent for post-
traumatic arthritis of the left ankle is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5271 
(2000).

2. An initial evaluation greater than 10 percent for post-
operative residuals of a right knee injury is not warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review and a VA 
orthopedic examination was provided. No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  The 
veteran's accredited representative has asked for a more 
current examination. As the veteran has not claimed a 
subsequent increase in disability or reported treatment for 
the disabilities at issue, the Board finds that the April 
1998 examination accurately reflects the functional 
impairment attributable to these conditions.


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2000).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2000).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (2000).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
will result in the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2000).

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).

38 C.F.R. § 4.71, Plate II (2000), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.

Ankylosis of the ankle: In plantar flexion at more than 40º, 
or in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion 
Deformity - 40 percent; in plantar flexion, between 30º and 
40º, or in dorsiflexion, 
between 0º and 10º - 30 percent; in plantar flexion, less 
than 30º - 20 percent.
Code 5270.

Limited motion of the ankle: Marked - 20 percent; moderate - 
10 percent.
Code 5271.
Analysis

The veteran was most recently examined by VA in April 1998. 
It was reported that his right knee had been injured in 1990 
to 91 when the patient's unit was
activated.  The patient made a jump, the knee popped, and the 
knee then
swelled up and became quite painful.  The knee was 
arthroscoped and
according to the report given the patient by his doctor it 
showed
considerable hemorrhaging.  The patient was then released to 
go with his
unit to the Desert Storm area.  When asked how the knee 
bothers him now,
the patient stated that he had pain with weather change.  If 
he walked on
it for an extended period it will seem to get stiff.  At 
times it looked
like its swollen.  He stated he was unable to run because of 
both the knee and the left ankle. Climbing ladders at work 
was a painful experience. He occasionally took Ibuprofen.

Examination of the right knee disclosed motion from 0 to 135 
degrees.  The
ligaments were stable.  The knee was not swollen.  The 
patella was stable.
There was no localized tenderness or pain on tibial rotation 
and there was
no McMurray's sign.  The knee seemed somewhat painful when 
flexed to its
fullest extent.  X-rays of the left knee were normal.

The veteran injured his left ankle in service when running up 
some stairs.  He slipped and his foot became caught between 
the rail and the stairs and
twisted his ankle severely.  The veteran  stated that no 
surgery was 
carried out, but he was casted for a period of time.  He 
stated he had 
difficulty raising his foot up subsequently because he was 
casted in a 
plantar flexed position.  The patient said that now his foot 
and ankle creaked
occasionally and hurt, particularly when the weather was 
humid. Examination of the left ankle disclosed no swelling.  
Motion was from 10 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  The ankle dorsiflexion was somewhat 
limited.  Inversion and eversion seem to be quite restricted. 
When asked to walk, the patient 
walked with his left leg externally rotated. X-rays showed 
severe degenerative changes at the talo-navicular joint.

Regarding the question of flare-ups, the veteran reportedly 
had times of increased pain in his knee and in the ankle. The 
examiner did not think that the pain aggravation would 
necessarily result in a measurable loss of motion though 
perhaps 
the same movement would tend to be more painful were it 
carried out.

Given the findings noted on the April 1998 examination, the 
current 20 percent and 10 percent evaluations now assigned 
for the left ankle and right knee disabilities are 
appropriate. With respect to the left ankle, residuals of an 
inservice left ankle injury include pain, limitation of 
motion, altered gait, and severe degenerative changes at the 
talo-navicular joint. The 20 percent evaluation now in effect 
is the maximum provided for left ankle disability by both 
Code 5270 and 5271. A higher rating based on functional loss 
due to pain is not warranted as the veteran is already 
assigned the maximum rating. See Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).

The primary residual of the right knee injury is pain. The 
Board has considered assigning a rating greater than 10 
percent for functional impairment due to pain, but concludes 
that it is not warranted given that there is no evidence of 
loss of range of motion, instability, deficits in motor 
strength, atrophy, or any indication that the veteran's femur 
disability plays an appreciable role in hindering his ability 
to ambulate, climb, bend, stoop, squat, and the like.  
38 C.F.R. §§ 4.40, 4,45; DeLuca.

Finally, the Board has also considered a higher rating for 
these disabilities under 38 C.F.R. § 3.321, and finds that 
the veteran's left ankle and right knee disabilities are not 
manifested by symptoms that are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with the veteran's employment, as to 
prevent the use of the regular rating criteria. Since being 
out of the Service, the veteran has worked at a job for an
archive company.  The patient's job is to pull boxes for 
institutions and
professional offices that have them stored.  He has some 
difficulty going
up and down the ladder with his problems mentioned above, 
but, otherwise,
seems able to do the job. 38 C.F.R. § 3.321.


ORDER

An initial evaluation greater than 20 percent for post-
traumatic arthritis of the left ankle is denied.

An initial evaluation greater than 10 percent for post-
operative residuals of a right knee injury is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


